ORDER

PER CURIAM.
R.W. (Father) appeals from judgments terminating parental rights to his three daughters, L.R.W., L.W., and B.W. A.A. (Mother) also appeals from judgments terminating her parental rights to the three daughters and her two sons, A.A. and J.A. Upon review of the record, we find no error and affirm the judgments. We have provided the parties with a Memorandum explaining the reasons for our decision because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).